Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 05/06/2020. In virtue of this communication, claims 1-21 are currently pending in the instant application. 
	
Claim Objections
 	Claims 6 and 17 are objected to because of the following informalities: The word “teleobjective” is misspelled. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 2, 8, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 2 and 12, the phrase “optionally, determining one or more other parameters of the vehicle, such as for example colour, brand, model, lane used by the vehicle" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase 
Next claims 8 and 19 state "The method according to claim 7, wherein the cameras (5a, 5b) are provided with elements sensitive to infrared light, in particular having a wavelength between about 2 and about 15 .mu.m and preferably between about 5 and about 12 .mu.m, for example 7-10 .mu.m." Again, the terms “about” and “for example” renders these claims indefinite. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9-11, 15-16 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blomqvist et al. (US Pat. No. 5,859,415).  

 	Regarding Claim 1 Blomqvist teaches the limitations "A method for determining the digital fingerprint of vehicles in transit for automatic charge of tolls, fees and/or other possible treatments, comprising the steps of: (see title “Method and apparatus for the registration of a vehicle(s) in a free flow toll facility by tracking the vehicle along a path in the toll facility area”);
providing at least one portal (2) along a road (3) with at least one pair of cameras (5a, 5b) respectively facing upstream and downstream of the portal (2) in the direction of travel of vehicles on at least one lane (4) of the road (3) to shoot frontally the vehicles approaching the portal (2) and, respectively, from behind the vehicles which, having passed the portal (2), move away from it; and (see 
with at least one antenna (6), in particular a DSRC antenna for dedicated short-range communication, configured to interrogate vehicle on-board devices to receive an identification code therefrom; (see col. 2 lines 45-53 and 55-59, where transmitter and receiver 7 interrogates vehicle’s short range transponder for payment information and identification);
processing images and signals from the cameras (5a, 5b) and the antenna (6) to assign each vehicle a series of data which together define a digital fingerprint of each vehicle; the method being characterized in that the step of processing images and signals comprises the steps of: processing images acquired by the cameras (5a, 5b) and tracking each vehicle shot by the cameras (5a, 5b) along a track; and obtaining from the images acquired along the track data which are used by a classification algorithm for classifying the vehicles" (see fig. 1 and col. 5 line 58-col. 6 line 14 and col. 6 lines 24-38, where both antenna communication and video data is used for identifying and classifying (e.g. “three head classes”) of vehicles for payment information and tracking). 

 	Claim 11 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 5 Blomqvist teaches the limitations "The method according to claim 1, wherein a plurality of portals (2) are arranged spaced apart from one another along the road (3)" (see fig. 1 (gantry 1 and col. 7 lines 51-53 showing a distance between gantrys and therefore more than one). 

 	Claim 16 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 9 Blomqvist teaches the limitations "The method according to claim 1, wherein the step of processing images and signals comprises a step of interrogating the vehicle on-board devices by means of the antenna (6) and receiving in response a signal representative of an identification code of the vehicle, which is in turn included in the digital fingerprint of the vehicle" (see col. 2 lines 45-53 and 55-59, where transmitter and receiver 7 interrogates vehicle’s short range transponder for payment information and identification).

 	Claim 20 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 10 Blomqvist teaches the limitations "The method according to claim 1, used for collecting fees, such as tolls for transit of vehicles on a toll road, and comprising a step of calculating a due fee according to the digital fingerprint of the vehicle, and transmitting said fee to a payment system (11)" (see title “Method and apparatus for the registration of a vehicle(s) in a free flow toll facility by tracking the vehicle along a path in the toll facility area”). 

 	Claim 21 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 15 Blomqvist teaches the limitations "The system according to claim 11, wherein the data processing system (8) comprises a local processing unit (9) positioned on the portal (2) and connected to the cameras (5a, 5b) and to the antenna (6) of the portal (2); and a central processing unit (10) connected to the local processing unit (9) and configured to receive and process data  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blomqvist as applied to claim 1 above, and further in view of Hedley et al. (US 2006/0278705 A1). 

	Regarding Claim 2 Blomqvist teaches the limitations "The method according to claim 1, wherein the step of processing images and signals comprises the steps of: 
assigning a timestamp corresponding to the passage of the vehicle; reading the front plate and the rear plate of the vehicle; (see col. 5 lines 30-34 “Certain information, such as the kind of rule violation and the point of time when the vehicle is recorded, is stored together with the image. These data are transferred at a later, appropriate time as a greater amount of data to the central facility.”);
	However, Blomqvist does not explicitly disclose the limitation “calculating the dimensions and/or outline of the vehicle and associating a class and/or a type of vehicle to the vehicle; optionally, 
	In the same field of endeavor Hedley teaches discloses an electronic toll management and vehicle identification system where “The image acquisition module 624 captures image and sensor data for the target vehicle (block 911). Roadside sensors, for example, trigger cameras that capture front and rear images of the target vehicle. Other sensors may capture additional data used for classification/identification of the vehicle. For example, a laser scan may be used to determine laser signature data including the height, width, length, axle count, and vehicle dimensional profile. Sensors also may be used to determine data related to the transaction between the target vehicle and the toll facility 628 such as, for example, the weight of the vehicle, the speed of the vehicle, and transponder data associated with the vehicle.” (see abstract, fig. 2 and par. 0145). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to calculate vehicle dimensions as taught by Hedley in the system of Blomqvist, in order to reduce error rates in vehicle identification for toll collection (see par. 0005 of Hedley).  
 	Claim 12 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blomqvist as applied to claim 1 above, and further in view of Rodriguez Serrano (US 2014/0056520 A1).  

	Regarding Claim 3 Blomqvist teach the limitations "The method according to claim 1” but does not explicitly disclose “wherein the step of processing images and signals is carried out by machine learning algorithms for data acquisition and association to define the digital fingerprints of the vehicles." 

  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning for processing of obtained images as taught by Rodriguez in the system of Blomqvist, in order to locate license plates given an image of an entire vehicle (see par. 0005 of Rodriguez). 

 	Claim 13 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blomqvist as applied to claim 1 above, and further in view of Braunstein et al. (US 2017/00008521 A1). 

	Regarding Claim 6 Blomqvist teaches the limitations "The method according to claim 1” but does not explicitly disclose “wherein each camera (5a, 5b) is provided with two different optical systems having respective focal lengths; a first optical system comprising a teleobjective, a second optical system comprising a wide-angle lens.”
In the same field of endeavor, Braunstein teaches a system for automatic vehicle speed calibration where multiple cameras have different focal lengths including wide-angled (see abstract, par. 0305, 0317 and 0323). 
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning for processing of obtained images as taught 

 	Claim 17 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blomqvist as applied to claim 1 above, and further in view of 

	Regarding Claim 8 Blomqvist teaches the limitations "The method according to claim 7,” but does not explicitly disclose “wherein the cameras (5a, 5b) are provided with elements sensitive to infrared light, in particular having a wavelength between about 2 and about 15 .mu.m and preferably between about 5 and about 12 .mu.m, for example 7-10 .mu.m.”
In the same field of endeavor, Breed teaches a method for obtaining information about objects in a vehicles blind spot, where infrared cameras are used having a wave length 10 microns and including wavelengths above (see abstract and par. 0382). 
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use infrared cameras as taught by Breed in the system of Blomqvist, in order to obtain quality imagery without significant sun attenuation (see par. 0382). 

 	Claim 7 and 18-19 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.


Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “The method according to claim 1, wherein the step of processing images and signals is carried out by an artificial intelligence engine to solve possible incongruences and comprises the steps of: 
 	comparing all the detected digital fingerprints and automatically correcting an error in a single data item when all the remaining data referred to the same digital fingerprint and to the same vehicle are consistent with and confirmed by other digital fingerprints.”
 	Examiner has found prior art in the same field of endeavor in Blomqvist (see rejection of claim 1 above). However, the prior art does not teach "wherein the step of processing images and signals is carried out by an artificial intelligence engine to solve possible incongruences and comprises the steps of: comparing all the detected digital fingerprints and automatically correcting an error in a single data item when all the remaining data referred to the same digital fingerprint and to the same vehicle are consistent with and confirmed by other digital fingerprints." Claim 14 follows similar reasons. 
Furthermore, claims 4 and 14 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648